MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any
                                                                       Sep 14 2017, 8:49 am
court except for the purpose of establishing
the defense of res judicata, collateral                                     CLERK
                                                                        Indiana Supreme Court
estoppel, or the law of the case.                                          Court of Appeals
                                                                             and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ellen F. Hurley                                          Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana
                                                         Christina D. Pace
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Darrell Daniels,                                         September 14, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1703-CR-522
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Marc T.
Appellee-Plaintiff.                                      Rothenberg, Judge
                                                         Trial Court Cause No.
                                                         49G02-1307-FA-46959



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1703-CR-522 | September 14, 2017        Page 1 of 14
                                 Case Summary and Issue
[1]   Following a bench trial, Darrell Daniels1 was convicted of Class A felony

      neglect of a dependent. Daniels appeals, raising the sole issue that the evidence

      was insufficient to prove that the child was in his care, that he placed the child

      in a situation that endangered her life, or that he knew the child required

      medical attention. Concluding the State presented sufficient evidence to

      support the conviction, we affirm.



                             Facts and Procedural History
[2]   On the morning of May 4, 2013, an ambulance was dispatched to a home in

      Marion County, Indiana, regarding a report of cardiac arrest. Upon entry,

      paramedics found the lifeless body of a fifteen-month-old girl. The girl,

      A.S.-D., was not breathing, unresponsive, and cold to the touch. In addition to

      post-mortem rigor mortis and liver mortis, paramedics noted the body had

      visible bruises on the head, face, torso, and stomach.


[3]   Daniels lived at the small duplex along with his girlfriend, Nikita Dunn. Dunn

      moved in two months prior, followed by her two children, including then

      fourteen-month-old A.S.-D. Daniels was also regularly visited by his two

      young children from a prior marriage.




      1
        We note the Appellant’s name is “Darrell Daniels” not “Darrell Daniel” as this court’s docket and some
      trial court documents incorrectly indicate.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1703-CR-522 | September 14, 2017       Page 2 of 14
[4]   Daniels recounted the events surrounding A.S.-D.’s death during two

      interviews with police on May 4 and May 6, 2013. During the first interview,

      Daniels attributed A.S.-D.’s bruising to falling out of her playpen and the fact

      she was recently hit in the eye with a hairbrush by her sister. Daniels stated the

      evening before A.S.-D.’s death, he had watched her while Dunn ran errands,

      gave his two children a shower, and cooked hotdogs for dinner. When the

      children went to bed around 10:00 or 10:30 p.m., A.S.-D. was put to bed on the

      couch because she had recently learned how to climb out of her crib.


[5]   Daniels recalled on the morning of May 4, he played a video for his children

      and gave them cereal, believing A.S.-D. was still asleep on the couch. Dunn

      and Daniels showered and when Dunn returned to the living room, she

      screamed Daniels’ name. Daniels said he ran to the living room to find A.S.-D.

      not breathing, stiff and cold. He told Dunn to call 9-1-1 and began CPR,

      moving A.S.-D. to the floor.


[6]   An autopsy revealed A.S.-D. had numerous injuries. Externally, A.S.-D.

      suffered from abrasions on her head; a contusion underneath her right eye; a

      laceration and torn frenulum inside her mouth; several small contusions on her

      torso, abdomen and head; a burst vein on the left side of her temple; and

      hemorrhaging to the white of her right eye. Dr. Brewer-Paul, the forensic

      pathologist who performed the autopsy, explained that the injuries inside

      A.S.-D.’s mouth could be explained by the child biting her own lip or some

      other blunt force that pushed her lip against her tooth. The contusions on her



      Court of Appeals of Indiana | Memorandum Decision 49A02-1703-CR-522 | September 14, 2017   Page 3 of 14
      torso, abdomen and head were also likely the result of blunt force, some of

      which Dr. Brewer-Paul believed to have been at least three days old.


[7]   Internally, A.S.-D. had cerebral edema (swelling of the brain), subgaleal

      hemorrhaging (bleeding inside the scalp), an injury to the dura (the fibrous layer

      covering the brain), hematoma of the liver (bleeding of the liver), mesenteric

      hemorrhaging (bleeding of the layer of fat that covers the abdominal organs),

      and hemorrhages within the pancreas, peripancreatic tissue, and diaphragm.

      Based on the existence of a blood-clot in the peritoneal cavity, Dr. Brewer-Paul

      believed there was bleeding inside the abdominal cavity for three to four days,

      thereby allowing time for the blood to clot. She concluded that A.S.-D. died six

      to eight hours before paramedics arrived as the result of multiple blunt force

      traumatic injuries and if the child had received medical attention, she “[v]ery

      likely” would have survived. Transcript, Volume II at 65.


[8]   Daniels was confronted with the results of the autopsy in his second interview

      with police. He stated that in the two weeks preceding A.S.-D.’s death, no

      other adult besides he and Dunn were alone with A.S.-D. When shown

      photographs of A.S.-D. depicting bruising on her torso, Daniels repeated he

      believed the bruises were the result of A.S.-D. falling out of her playpen or from

      learning to walk. Upon further questioning, however, Daniels admitted

      A.S.-D. must have been abused by Dunn because they were the only ones who

      had been alone with the child in the preceding weeks but stated he never

      witnessed it.



      Court of Appeals of Indiana | Memorandum Decision 49A02-1703-CR-522 | September 14, 2017   Page 4 of 14
[9]    At trial, the State presented testimony from Dr. Harris, a pediatrician

       specializing in child abuse. Dr. Harris testified that A.S.-D.’s bruising was

       excessive for a toddler of her age and “A typical [sic] for an accidental injury.”

       Tr., Vol. II at 88. She explained that newly-walking toddlers sometimes bruise

       their foreheads but bruises are uncommon on the sides of the head. She

       rejected the contention that A.S.-D.’s abdominal injuries were the result of a fall

       from her playpen because the abdomen is not easily bruised and when children

       fall from a height, they are much more likely to injure their forehead or a limb.

       Dr. Harris also noted that although a hairbrush could have caused bruising, it

       would only account for one of the contusions on A.S.-D.’s face.


[10]   According to Dr. Harris’ testimony, A.S.-D. would have exhibited various

       symptoms visible to an adult caretaker. The injury to A.S.-D.’s head may have

       caused her to lose consciousness, develop seizures, begin vomiting, and

       decreased her activity and appetite. The injury to A.S.-D.’s abdomen would

       have been very painful and caused her to indicate pain. Typically, Dr. Harris

       explained, children with similar abdominal injuries are very thirsty but

       experience vomiting and a loss of appetite. In Dr. Harris’ opinion, A.S.-D.’s

       abdominal injuries were less than a week old and the head injuries occurred

       within forty-eight to seventy-two hours before her death.


[11]   The State charged Daniels with neglect of a dependent by placing A.S.-D. in a

       situation that endangered her life or health as a Class A felony because it

       resulted in death. After a bench trial, the trial court found Daniels guilty as

       charged. Daniels now appeals his conviction.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1703-CR-522 | September 14, 2017   Page 5 of 14
                                  Discussion and Decision
                                      I. Standard of Review
[12]   Our standard of review upon a challenge to the sufficiency of the evidence is

       well established: we do not reweigh the evidence or judge the credibility of

       witnesses. McHenry v. State, 820 N.E.2d 124, 126 (Ind. 2005). We examine

       only the probative evidence and reasonable inferences therefrom that support

       the conviction. Lock v. State, 971 N.E.2d 71, 74 (Ind. 2012). “[W]e affirm if

       there is substantial evidence of probative value supporting each element of the

       crime from which a reasonable trier of fact could have found the defendant

       guilty beyond a reasonable doubt.” Davis v. State, 813 N.E.2d 1176, 1178 (Ind.

       2004).


                               II. Sufficiency of the Evidence
[13]   The statute defining neglect of a dependent states:

                (a) A person having the care of a dependent, whether assumed
                voluntarily or because of a legal obligation, who knowingly or
                intentionally:


                        (1) places the dependent in a situation that endangers the
                        dependent’s life or health;


                        ***


                commits neglect of a dependent, a Class D felony.


                (b) However, the offense is:

       Court of Appeals of Indiana | Memorandum Decision 49A02-1703-CR-522 | September 14, 2017   Page 6 of 14
                        ***


                        (3) a Class A felony if it is committed under subsection
                        (a)(1) . . . by a person at least eighteen (18) years of age
                        and results in the death of a dependent who is less than
                        fourteen (14) years of age;


       Ind. Code § 35-46-1-4(a)(1), (b)(3) (2012).


[14]   Daniels contends that the evidence was insufficient to prove that A.S.-D. was in

       his care, that he placed A.S.-D. in a situation that endangered her life, or that

       he knew A.S.-D. required medical attention.


                              A. Voluntary Assumption of Care
[15]   To convict Daniels, the State first had to prove that Daniels was “[a] person

       having the care of a dependent, whether assumed voluntarily or because of a

       legal obligation . . . .” Ind. Code § 35-46-1-4(a).


[16]   A “dependent” for the purposes of this statute means either “(1) an

       unemancipated person who is under eighteen (18) years of age; or (2) a person

       of any age who has a mental or physical disability.” Ind. Code § 35-46-1-1.

       Because Daniels was not A.S.-D.’s parent or legal guardian, he had no legal

       obligation to provide care for A.S.-D. Cf. Kellogg v. State, 636 N.E.2d 1262,

       1264 (Ind. Ct. App. 1994) (noting “[p]roof that the defendant is the parent or

       legal guardian of the dependent establishes care ‘because of a legal

       obligation’”). The State therefore had to prove that Daniels had assumed a

       voluntary obligation. Whether a child is a “dependent” is a question of fact.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1703-CR-522 | September 14, 2017   Page 7 of 14
       State v. Springer, 585 N.E.2d 27, 30 (Ind. Ct. App. 1992), trans. denied. Our

       review reveals sufficient evidence to support the fact-finder’s conclusion that

       Daniels voluntarily assumed care of A.S.-D.


[17]   In Dowler v. State, 547 N.E.2d 1069 (Ind. 1989), a fifteen-month-old child

       resided with his father and two other men who would often care for the child

       when his father was gone. After the child died of injuries similar to those

       presented here, the defendant, one of the two men residing with the child’s

       father, was charged with neglect of a dependent. Id. at 1070. The record

       established the defendant fed, bathed, watched, and disciplined the child but the

       child’s father testified the defendant did not have care of the child. Id. at 1070,

       1072. Our supreme court held that evidence the defendant cared for the child

       sometimes at the request of the child’s father and sometimes voluntarily

       because no one else would care for him was sufficient to establish the defendant

       had assumed responsibility for the child. Id. at 1072.


[18]   Although A.S.-D. had only been living in Daniels’ home for a month, there is

       ample evidence that Daniels assumed her care. Daniels rented the property that

       he allowed Dunn and her two children to move into. The record reveals that

       Daniels would often watch Dunn’s children and that he cooked for the children

       and changed their diapers. On the evening before A.S.-D.’s death, Daniels

       watched the children while Dunn ran errands and cooked them dinner. This

       evidence is sufficient to establish Daniels assumed responsibility for A.S.-D.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1703-CR-522 | September 14, 2017   Page 8 of 14
[19]   Daniels argues there “was evidence of a clear delineation of care between

       Daniels and Dunn regarding their respective children[,]” because they bathed

       and disciplined their own children. Brief of Appellant at 14. This argument is

       merely an invitation to reweigh the evidence which we cannot do.


                                   B. Knowing Endangerment
[20]   Daniels next contends that he did not knowingly place A.S.-D. in a situation

       that endangered her life or health. Having established above that Daniels

       voluntarily assumed A.S.-D.’s care, Indiana Code section 35-46-1-4(a)(1)

       requires proof he knowingly or intentionally placed A.S.-D. in a situation that

       endangered her life or health. Whether a dependent was placed in a situation

       endangering his or her life or health is a question of fact. Kerlin v. State, 573

       N.E.2d 445, 448 (Ind. Ct. App. 1991), trans. denied.


[21]   An accused acts knowingly if he was “subjectively aware of a high probability

       that he placed the dependent in a dangerous situation.” Gross v. State, 817

       N.E.2d 306, 308 (Ind. Ct. App. 2004) (quotation omitted); see also Ind. Code §

       35-41-2-2(b). Because such a finding requires the fact-finder to infer the

       defendant’s mental state, “this Court must look to all the surrounding

       circumstances of a case to determine if a guilty verdict is proper.” Villagrana v.

       State, 954 N.E.2d 466, 468 (Ind. Ct. App. 2011).


[22]   The State presented circumstantial evidence from which a fact-finder could

       conclude Daniels was subjectively aware of a high probability that he placed

       A.S.-D. in a dangerous situation. Daniels observed multiple bruises on A.S.-D.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1703-CR-522 | September 14, 2017   Page 9 of 14
       throughout the time they lived together, beginning with a large bruise on

       A.S.-D.’s cheek when she first moved in. When Daniels was shown

       photographs of the bruising on A.S.-D.’s torso, which the detective described as

       fist-shaped, Daniels recalled that there were similar bruises that had already

       disappeared. Finally, on the morning of A.S.-D.’s death, paramedics

       immediately noticed bruises “on her head and her face and her torso and her

       belly.” Tr., Vol. II at 10. The State presented testimony that the contusions

       were at least three days old, and along with the other external injuries to

       A.S.-D., these injuries would have been visible prior to A.S.-D.’s death.


[23]   Moreover, the State presented testimony of a litany of symptoms that would

       have been displayed before A.S.-D.’s death, all of which would be detectable by

       an adult caretaker. Among them, Dr. Harris listed a loss of consciousness,

       seizures, vomiting, increased thirst, and a decrease in activity and appetite. We

       are not, of course, suggesting that the failure to detect the slightest symptom

       exposes a caregiver to criminal liability. Rather, the facts presented here are

       sufficient for a fact-finder to determine that either Daniels abused A.S.-D.

       himself or by way of observing external injuries, the manifestation of

       symptoms, and the circumstances under which they occurred, Daniels knew

       with a high probability that A.S.-D. was in a dangerous situation due to abuse

       by others.


[24]   Daniels argues that even if he was aware of A.S.-D.’s dangerous situation, he

       had no authority to separate her from her mother. In support of his argument,

       Daniels relies heavily on Fisher v. State, 548 N.E.2d 1177 (Ind. Ct. App. 1990).

       Court of Appeals of Indiana | Memorandum Decision 49A02-1703-CR-522 | September 14, 2017   Page 10 of 14
       There, the defendant allowed a mother and her child to stay at his residence.

       Although the evidence established the mother was beating the child, the State

       argued that the Defendant knew and committed neglect by leaving “the

       defenseless child to be beaten to death by its mother.” Id. at 1179. This court

       reasoned the evidence was sufficient to establish the defendant had voluntarily

       assumed care of the child but he did not place the child in the situation and had

       no authority to remove the child. Id. at 1179-80. In doing so, the court

       explained that the failure to report child abuse was a separate offense and was

       insufficient to establish neglect of a dependent. Id. at 1180.


[25]   Conversely, in Dowler v. State, as discussed above, a fifteen-month-old child died

       at the hands of his father’s two roommates. 547 N.E.2d at 1069. The

       defendant appealed his conviction of neglect of a dependent, arguing that he did

       not place the child in the situation and that he lacked the authority over him.

       Id. at 1071-72. In holding there was “more than sufficient evidence” to support

       the jury’s verdict, our supreme court reasoned that, “the statute does not limit

       its coverage to those acting only with authority or permission but provides one

       having the care of a dependent whether assumed voluntarily or because of a

       legal obligation.” Id. at 1072.


[26]   The distinguishing factor between Fisher and Dowler is that in Fisher the

       custodial parent was known to be the abuser and there was no evidence the

       defendant actively participated in the abuse. Conversely, in Dowler, there was

       evidence supporting a finding the defendant himself either perpetrated or

       observed the violence done to the child while he was in the defendant’s care.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1703-CR-522 | September 14, 2017   Page 11 of 14
       Here, the evidence shows only Daniels and Dunn cared for A.S.-D. in the last

       weeks of her life, and Daniels was the last person to provide care for her before

       she was found unresponsive and seriously injured. This evidence was sufficient

       for the fact-finder to determine that Daniels either abused A.S.-D. himself or

       was complicit in her abuse beyond merely failing to report and therefore

       knowingly placed A.S.-D. in a situation that endangered her life or health.


                            C. Failure to Seek Medical Attention
[27]   Lastly, Daniels argues “there is insufficient evidence to show Daniels knew

       [A.S.-D.] required emergency medical attention such that he should have called

       911.” Br. of Appellant at 17. “When the allegation of neglect is the failure to

       provide medical care, the State must show that the need for medical care was

       actual and apparent and the accused was actually and subjectively aware of that

       need.” Taylor v. State, 28 N.E.3d 304, 307 (Ind. Ct. App. 2015), trans. denied.

       This, too, is a question of fact. “It is within the legitimate province of the trier

       [of fact] to infer from the totality of the circumstances whether or not the

       requisite awareness was present, and whether or not the action of the [person]

       was reasonable.” Smith v. State, 408 N.E.2d 614, 621 (Ind. Ct. App. 1980).


[28]   We note that the law does not require the danger to a dependent to require

       calling 9-1-1 or seeking emergency medical attention. The danger to the

       dependent must only be “actual and appreciable.” Gross, 817 N.E.2d at 309.

       “When there are symptoms from which the average layperson would have

       detected a serious problem necessitating medical attention, it is reasonable for

       the [fact-finder] to infer that the defendant knowingly neglected the dependent.”
       Court of Appeals of Indiana | Memorandum Decision 49A02-1703-CR-522 | September 14, 2017   Page 12 of 14
       Mitchell v. State, 726 N.E.2d 1228, 1240 (Ind. 2000), abrogated on other grounds by

       Beattie v. State, 924 N.E.2d 643 (Ind. 2010). However, Daniels argues that since

       “[h]e had no authority to take the child to a doctor,” A.S.-D.’s medical

       condition must have been severe enough to necessitate calling 9-1-1. Br. of

       Appellant at 20 (citing Fisher, 548 N.E.2d at 1180 (“Fisher did not have the

       authority to separate [the child and mother].”)).


[29]   Although Daniels is correct in asserting he could not separate Dunn and

       A.S.-D., there was sufficient evidence to conclude that A.S.-D.’s need for

       medical care was actual and appreciable such that Daniels was subjectively

       aware of the need. The State presented testimony that, in addition to the many

       external injuries Daniels observed over a period of weeks and which alone were

       sufficient to have sought medical treatment, A.S.-D. would have displayed any

       number of alarming symptoms associated with her internal injuries. This, of

       course, is assuming the injuries were inflicted only by Dunn, not Daniels.

       However, as we concluded above, the evidence was sufficient for the fact-finder

       to determine that Daniels either abused A.S.-D. himself or actively facilitated

       A.S.-D.’s abuse. The evidence clearly supports a finding that Daniels was

       subjectively aware of A.S.-D.’s need for medical care.



                                               Conclusion
[30]   For the reasons set out above, we conclude the State presented sufficient

       evidence to support Daniels’ conviction. Daniels’ conviction for neglect of a

       dependent is therefore affirmed.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1703-CR-522 | September 14, 2017   Page 13 of 14
[31]   Affirmed.


       Riley, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1703-CR-522 | September 14, 2017   Page 14 of 14